         Case 2:09-bk-26198-BR
CASE INFORMATION                                Doc 52-4 Filed 10/29/20 Entered 10/29/20 07:46:55   Desc
                                          Exhibit Exhibit 4 - ROA 09U14312 Page 1 of 1
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

Case Number: 09U15312
NATIONAL CITY BANK VS SANTOS, MARIA IMELDA
Filing Courthouse: Stanley Mosk Courthouse
Filing Date: 10/27/2009
Case Type: U.D. RESIDENTIAL (Limited Jurisdiction)
Status: Disposed




FUTURE HEARINGS
Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

None


Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

Parties
Plaintiff: NATIONAL CITY BANK

Defendant: SANTOS MARIA IMELDA

Defendant: RUIZ RUBEN

Defendant: RUIZ KENYA

Defendant: HERNANDEZ ROBERTO AGUILAR

Attorney for Plaintiff: PITE DUNCAN LLP
Attorney: PLAIN




Case Information | Register Of Actions | FUTURE HEARINGS | PARTY INFORMATION

06/22/2010 WRIT RETURNED

12/07/2009 WRIT OF POSSESSION ISSUED-LA COUNTY-ATTORNEY SERVICE BIN-AB; WRIT OF POSSESSION ISSUED-LA
COUNTY-ATTORNEY SERVICE BIN-AB;

12/07/2009 APPLICATION FOR ISSUANCE OF WRIT OF POSSESSION-FILED-AB; APPLICATION FOR ISSUANCE OF WRIT OF
POSSESSION-FILED-AB;

12/07/2009 WRIT OF POSSESSION OF REAL PROPERTY ISSUED TO LA COUNTY

12/04/2009 WRIT OF POSSESSIONS RECEIVED WRIT OF POSSESSIONS RECEIVED

12/02/2009 DEFAULT JUDGMENT BY CLERK

12/02/2009 JUDGMENT AS TO UNNAMED TENANTS ENTERED. JUDGMENT AS TO UNNAMED TENANTS ENTERED.

11/25/2009 SUBMISSION FOR DEFAULT AND JUDGMENT PENDING *** DEFAULT PROCESSE

11/25/2009 PROOF OF SERVICE TO COMPLAINT FILED

11/25/2009 REQUEST FOR DEFAULT FILED AND ENTERED

11/25/2009 PROOF OF SERVICE AS TO UNNAMED TENANTS FILED. PROOF OF SERVICE AS TO UNNAMED TENANTS FILED.

10/28/2009 NOTICE OF UNLAWFUL DETAINER MAILED

10/27/2009 COMPLAINT FILED Filing Fee: 220.00

10/27/2009 SUMMONS FILED
                                                 RJN - Exhibit 4 - Page 1 of 1
